 



EXHIBIT 10(b)
CAMPBELL SOUP COMPANY
SUPPLEMENTAL SEVERANCE PAY PLAN FOR
EXEMPT SALARIED EMPLOYEES
(as amended and restated effective January 1, 2006)
     Campbell Soup Company established the Campbell Soup Company Supplemental
Severance Pay Policy for Exempt Salaried Employees in 1995 primarily to assist
former U.S. Exempt Salaried Employees while seeking other employment. The
Supplemental Severance Plan is intended to be and will be administered in
coordination with the Campbell Soup Company Severance Pay Plan for Salaried
Employees, as amended and restated effective January 1, 2006 (the “Severance
Plan”).

I.   PURPOSE

  1.1   The purpose of the Campbell Soup Company Supplemental Severance Pay
Policy for Exempt Salaried Employees (the “Supplemental Severance Plan”) is:
(a) to set forth the terms and circumstances under which U. S. Salaried
Employees of the Company whose employment is terminated may be eligible for
severance benefits; and (b) to set forth the terms under which eligible Exempt
Salaried Employees will be provided with severance benefits.         This
Supplemental Severance Plan, along with the Severance Plan, supersedes and
replaces all prior policies or plans regarding severance benefits, except for
severance policies, plans or agreements that are effective in the event of a
change in control of the Company.

II.   DEFINITIONS

  2.1   “Company” means Campbell Soup Company and all wholly-owned U.S.
subsidiaries and affiliates, unless the Chief Executive Officer of Campbell Soup
Company has excluded such subsidiary or affiliate from participating in the
Supplemental Severance Plan.     2.2   “Compensation Limit” means the indexed
compensation limit set forth in section 401(a)(17) of the Internal Revenue Code,
which for calendar year 2006 is $220,000.     2.3   “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.     2.4   “Exempt Salaried
Employee” means an individual (a) who is employed by the Company, (b) in a
regular exempt salaried full-time or part-time position regularly scheduled to
work 20 hours or more per week, and (c) who receives a regular and stated
compensation other than a pension, retainer or fees for consulting services
rendered.

 



--------------------------------------------------------------------------------



 



      Exempt Salaried Employee shall not include an employee who is classified
as a temporary employee, or who is classified as a non-exempt salaried employee,
or who is paid on an hourly basis, or who is a member of a bargaining unit, or
whose employment by the Company is covered by a written employment contract. In
addition, Exempt Salaried Employee shall not include individuals who are
contract employees or who have represented themselves to be independent
contractors, or persons who the Company does not consider to be employees or
other similarly situated individuals regardless of whether the individual is a
common law employee of the Company. Notwithstanding anything herein to the
contrary, the term “Exempt Salaried Employee” shall not include any person who
is not so recorded on the payroll records of the Company, including any such
person who is subsequently reclassified by a court of law or a regulatory body
as a common law employee of such Company.     2.5   “Key Employee” means those
Exempt Salaried Employees who satisfy the definition of “specified employee” as
set forth in section 409A of the Internal Revenue Code and who are determined to
be such, from time to time, by the Plan Administrator.     2.6   “Plan
Administrator” means the chief Human Resources executive of Campbell Soup
Company.     2.7   “Severance Plan” means the Campbell Soup Company Severance
Pay Plan for Salaried Employees, as amended and restated, effective January 1,
2006.     2.8   “Supplemental Severance Plan” means the Campbell Soup Company
Supplemental Severance Pay Plan for Exempt Salaried Employees, as amended and
restated, effective January 1, 2006.     2.9   “Weekly Salary Rate” means the
Exempt Salaried Employee’s annual base salary at the time of termination,
excluding overtime pay, bonus or incentive payments, or other allowances,
divided by 52 weeks.     2.10   “Years of Service” means the total number of
years of continuous employment rendered as a regular employee of the Company and
all its wholly-owned subsidiaries and affiliates since the employee’s most
recent date of hire. Years of Service shall be full years; in the final year of
employment, service of six full months or more will be counted as one year.    
    In addition to service with the Company, continuous years of employment with
an enterprise, the assets or stock of which is acquired by the Company, shall be
counted as years of service with the Company, unless Campbell Soup Company
excludes such prior service with the acquired enterprise.

2



--------------------------------------------------------------------------------



 



III.   ELIGIBILITY FOR SEVERANCE PAY

  3.1   Eligible Terminations.

  (a)   General. An Exempt Salaried Employee whose separation from employment by
the Company due to one of the following events shall be eligible for severance
pay: (1) economic or organizational changes resulting in job elimination or
consolidation; or (2) reduction in work force; provided such Exempt Salaried
Employee executes a release of claims as set forth in Article VI herein.     (b)
  Specific Events. If any part, unit or function of the Company is divested,
outsourced, closed, or relocated to a different geographical area, the
determination of which shall be within the Company’s sole discretion, Exempt
Salaried Employees working in such part, unit or function of the Company who are
terminated by the Company as a direct result of the divestiture, outsourcing,
closing or relocation shall be eligible for severance pay; provided such Exempt
Salaried Employee executes a release of claims as set forth in Article VI
herein. Eligibility for severance pay will be forfeited if an Exempt Salaried
Employee resigns voluntarily prior to the termination date selected by the
Company.     (c)   Exceptions. Notwithstanding anything in the Supplemental
Severance Plan to the contrary, an Exempt Salaried Employee who experiences an
otherwise eligible termination will not be provided with severance pay if such
Exempt Salaried Employee: (1) continues employment with or is hired by the
buyer, the Company or the third party outsourcing firm in accordance with the
terms of the applicable purchase and sale agreement, in the case of a buyer, or
the terms of the applicable outsourcing contract, in the case of a third party
outsourcing firm; or (2) is offered, but elects not to accept, a position of
employment with the buyer, the Company or the third party outsourcing firm, in
the same geographical area at the same or equivalent grade level (the
determination of which shall be in the Company’s sole discretion), except as the
Company may determine otherwise.         In addition, an Exempt Salaried
Employee whose resignation is requested, or who is terminated by the Company for
unsatisfactory job performance as determined by the Company, shall not be
eligible for severance pay under the Supplemental Severance Plan, except as the
Company in its sole discretion may determine otherwise.         Notwithstanding
anything herein to the contrary, an Exempt Salaried Employee who is terminated
from his/her position through Company-

3



--------------------------------------------------------------------------------



 



      initiated action shall not be eligible to receive severance pay under the
Supplemental Severance Plan if the Exempt Salaried Employee refuses to accept
another position of employment with the Company in the same geographical area at
or above such Exempt Salaried Employee’s current grade level (as determined by
the Company in its sole discretion), except as the Company may determine
otherwise.

  3.2   Ineligible Terminations. Exempt Salaried Employees whose separation from
employment is due to one of the following events shall not be eligible for
severance pay under the Supplemental Severance Plan: (a) resignation;
(b) retirement; (c) termination for cause, as determined by the Company in its
sole discretion; (d) violation of a Company policy which provides that violation
may result in disciplinary action including termination; (e) death;
(f) disability; (g) failure to return at the end of an approved leave of absence
(including medical leave of absence); (h) job abandonment; (i) termination as a
result of causes beyond the control of the Company; or (j) a change in ownership
of an entity, facility, or business unit of the Company or a change in control
of the Company.

IV.   SEVERANCE FORMULA

  4.1   Calculation of Payments. The Severance Plan shall pay base severance up
to the Compensation Limit only. If an Exempt Salaried Employee’s Years of
Service make him eligible to receive a severance payment that is more than the
base severance or if the imposition of the Compensation Limit results in a
reduction of the amount of base severance to be paid under the Severance Plan,
then the excess shall be paid by the Supplemental Severance Plan; provided,
however, that an Exempt Salaried Employee’s combined severance from the
Severance Plan and the Supplemental Severance Plan shall not exceed the
severance maximum set forth in Section 4.2 below.         All severance payments
shall be calculated based upon the Exempt Salaried Employee’s Weekly Salary
Rate. Severance payments under the Supplemental Severance Plan shall be
determined on the basis of an Exempt Salaried Employee’s grade level on the date
of employment termination and calculated as follows:

          Grade Level   Severance Formula  
10-40
  Supplemental Severance: 1 week of pay for each Year of Service through fifteen
Years of Service, and two weeks of pay for each Year of Service in excess of
fifteen Years of Service  
42-44
  Supplemental Severance: 1 week of pay for each Year of Service through fifteen
Years of Service, and two weeks of pay for each Year of Service in excess of
fifteen Years of Service  
46-48
  Supplemental Severance: 26 weeks of pay, plus 1 week of pay for each Year of
Service through fifteen Years of Service, and two weeks of pay for each Year of
Service in excess of fifteen Years of Service  
50 and above
  Supplemental Severance: 78 weeks of pay

4



--------------------------------------------------------------------------------



 



  4.2   Coordination with the Severance Plan and Maximum Severance Payment. The
above payment schedule notwithstanding, the total maximum severance payment to
any Exempt Salaried Employee under the Severance Plan and the Supplemental
Severance Plan shall be limited to the following:

            Grade Level   Severance Maximum    
10-40
  12 months of pay    
42-44
  18 months of pay    
46-48
  18 months of pay    
50 and above
  24 months of pay  

V.   RELEASE OF CLAIMS

  5.1   In order to receive severance pay or other benefits under the
Supplemental Severance Plan, Exempt Salaried Employees who experience an
eligible termination and become eligible for severance pay must execute a
Severance Agreement and General Release satisfactory to the Company.

VI.   TIMING OF SEVERANCE PAY AND OTHER BENEFITS

  6.1   Timing of Severance Payments. Severance pay shall be paid in
installments according to the Exempt Salaried Employee’s regular payroll
schedule; provided, however, that no severance pay under the Supplemental
Severance Plan shall commence unless severance payments from the Severance Plan
have ceased. In addition, for Exempt Salaried Employees who are Key Employees,
severance payments under the Supplemental Severance Plan shall commence six
months after the Key Employee’s separation from service date.

  6.2   Other Benefits.

  (a)   Ongoing Benefits.

  (1)   Pension Plan. Eligibility for pension benefits when an Exempt Salaried
Employee begins to receive severance payments shall not preclude eligibility for
severance payments nor may one be offset against the other.     (2)   Savings
and Thrift Plans. To the extent that an Exempt Salaried Employee is otherwise
eligible, vesting in any Company contributions in the Campbell Soup Company
Savings Plus Plan for Salaried Employees (the “Savings Plan”) or any similar
Company-sponsored qualified savings plan will continue for the period of the
severance payments. Former Exempt Salaried

5



--------------------------------------------------------------------------------



 



      Employees shall not be able to make contributions to the Savings Plan or
any similar Company-sponsored qualified savings plan nor be eligible for
matching contributions after their termination date.     (3)   Medical and Life
Insurance. Participation in the Campbell Soup Company group life insurance and
medical plans will continue until the end of the severance payment period or
until the recipient is eligible for benefit coverage from another employer,
whichever occurs first. Deductions for continuing Company benefits will be made
from the severance payments. The recipient shall be deemed to be an employee
solely for the limited purpose of participation in the above-named benefit
plans.

  (b)   Terminated Benefits. An Exempt Salaried Employee’s eligibility for and
participation in Campbell Soup Company’s short-term and long-term disability
plans, salary continuation plan, business travel and accident insurance,
supplemental accident insurance, and all other benefit programs, cease according
to the terms of the respective plans. The coordination of severance payments
with benefits provided by an applicable short-term or long-term disability plan
will be in accordance with the terms of such plans. Participation in future
Campbell Soup Company stock option awards, restricted stock grants and Campbell
Soup Company-sponsored long term incentive programs shall cease upon termination
of employment. The vesting of any awards granted prior to an Exempt Salaried
Employee’s termination shall be subject to the terms and conditions of the
applicable the long term incentive program under which such award was issued.

VII.   REHIRING

  7.1   Rehire During Severance Pay Period. If a terminated Exempt Salaried
Employee is rehired by the Company during the period in which severance payments
are being made, severance payments shall cease.     7.2   Rehire After Severance
Pay Period. If a terminated Exempt Salaried Employee is rehired by the Company
after the receipt of all severance payments due under the Supplemental Severance
Plan, no repayment of previously paid severance shall be required.     7.3  
Effect of Rehire Upon Future Severance Payments. Years of Service shall not be
counted twice in the career of any Exempt Salaried Employee for Supplemental
Severance Plan purposes if a terminated Exempt Salaried Employee is rehired by
the Company after the receipt of all severance payments due under the

6



--------------------------------------------------------------------------------



 



      Supplemental Severance Plan. Thus, if an Exempt Salaried Employee is
rehired after receiving all severance payments due under the Supplemental
Severance Plan or a predecessor plan or policy, Years of Service shall be
counted from such Exempt Salaried Employee’s most recent date of rehire for the
purposes of calculating severance pay in the event of a subsequent eligible
termination of such Exempt Salaried Employee. If, however, an Exempt Salaried
Employee is rehired during his or her severance pay period prior to the payment
of all severance payments due under the Supplemental Severance Plan, his or her
Years of Service shall be restored to such rehired Exempt Salaried Employee for
the purposes of calculating future severance pay, if otherwise eligible under
the terms of the Supplemental Severance Plan.

VIII.   ADMINISTRATION

  8.1   Plan Administrator. The Plan Administrator has full and exclusive
authority to construe, interpret, and administer, in his or her sole discretion,
any and all provisions of the Supplemental Severance Plan. The Plan
Administrator has full and exclusive authority to consider and decide, in his or
her sole discretion, all questions (of fact or otherwise) in connection with the
administration of the Plan and any claim arising under the Supplemental
Severance Plan. Decisions or actions of the Plan Administrator with regard to
the Supplemental Severance Plan are conclusive and binding. The Plan
Administrator may maintain such procedures and records as he or she deems
necessary or appropriate. The Plan Administrator may delegate his or her powers.
    8.2   Claims Procedure.

  (a)   Generally, Exempt Salaried Employees need not file a claim to receive
benefits under the Supplemental Severance Plan. If, however, severance benefits
are denied, a person making the claim for severance benefits (the “Claimant”)
may appeal by filing a written notice of appeal with the Plan Administrator or
his or her delegate within sixty (60) days after the determination date or, if
later, within sixty (60) days after the receipt of a written notice denying the
claim. To the extent the Plan Administrator has delegated review authority, the
delegate shall possess the authority necessary to construe, interpret, and
administer the Supplemental Severance Plan, including the authority to consider
and decide all questions (of fact or otherwise) in connection with claims
arising under the Supplemental Severance Plan. The Plan Administrator or his or
her delegate will conduct a full and fair review, which will provide for the
Claimant’s right:

  (1)   to be represented by an individual whom the Company determines has been
properly authorized to act on Claimant’s behalf;     (2)   to present written
comments, documents, records, and any other information relating to the
Claimant’s claim for benefits under the Supplemental Severance Plan;

7



--------------------------------------------------------------------------------



 



  (3)   to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits; and     (4)   to have all comments, documents,
records, and other information submitted by the Claimant relating to the claim
reviewed.

  (b)   The Plan Administrator or the delegate’s decision will be rendered no
more than sixty (60) days after the request for review, except that such period
may be extended for an additional sixty (60) days if the Plan Administrator
determines that circumstances require such extension.     (c)   The Plan
Administrator, or the delegate, will promptly provide a Claimant with a written
decision in a manner calculated to be understood by the Claimant setting forth:

  (1)   findings of fact;     (2)   the specific reason or reasons for the
denial;     (3)   specific reference to pertinent Supplemental Severance Plan
provisions on which the denial is based; and     (4)   a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits.

  8.3   Exhaustion of Remedies; Limitation Period. A Claimant must follow the
claims and appeal procedures described in Section 8.2 of the Supplemental
Severance Plan before taking action in any other forum regarding a claim for
benefits under the Supplemental Severance Plan. Any suit or legal action
initiated by a Claimant under the Supplemental Severance Plan must be brought no
later than one year following a final decision on the claim by the Plan
Administrator. This one-year limitation period on suits for benefits applies in
any forum where a Claimant initiates such suit or legal action.

IX.   AMENDMENT AND TERMINATION

  9.1   Campbell Soup Company reserves the right to amend, modify, suspend, or
terminate the Supplemental Severance Plan in any respect, at any time, and
without notice. Such amendment may include, without limitation, discontinuing
payments to Exempt Salaried Employees. Campbell Soup Company may delegate its
authority to make certain amendments to the Supplemental Severance Plan to the
chief Human Resources executive of Campbell Soup Company;

8



--------------------------------------------------------------------------------



 



      however, such amendment authority shall be limited to amendments that do
not increase the benefits available under the Supplemental Severance Plan,
unless otherwise required by law, or substantially change the form of benefits
provided under the Supplemental Severance Plan. Notwithstanding the foregoing,
no amendment shall have the effect of modifying or reducing severance payments
that have commenced to former Exempt Salaried Employees who have been terminated
before the adoption of such amendment.

X.   GENERAL PROVISIONS

  10.1   Participant’s Rights Unsecured and Unfunded. The Supplemental Severance
Plan at all times will be entirely unfunded. No assets of the Company will be
segregated or earmarked to represent the liability for benefits under the
Supplemental Severance Plan. The right of an Exempt Salaried Employee to receive
a payment under the Supplemental Severance Plan will be an unsecured claim
against the general assets of the Company. All payments under the Supplemental
Severance Plan will be made from the general assets of the Company.
Notwithstanding anything in this Supplemental Severance Plan, no Exempt Salaried
Employee, or any other person, may acquire by reason of the Supplemental
Severance Plan any right in or title to any assets, funds, or property of the
Company.     10.2   No Enlargement of Employee Rights. Neither the establishment
of the Supplemental Severance Plan nor any action of the Company or any other
person or entity may be held or construed to confer upon any person any legal
right to continue employment with the Company. In this regard, the Company
expressly reserves the right to discharge any Exempt Salaried Employee, at any
time, for any reason, in its sole discretion and judgment.     10.3  
Non-Alienation. Except as set forth in Section 6.2(a)(3) of the Supplemental
Severance Plan, no interest of any person or entity in, or right to receive a
benefit or distribution under, the Supplemental Severance Plan may be subject in
any manner to sale, transfer, assignment, pledge, attachment, garnishment, or
other alienation or encumbrance of any kind. Nor may such interest to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.         Notwithstanding the foregoing, the Company shall
have the unrestricted right and power to set off against, or recover out of any
severance payments, any amounts owed or which become owed, to the Company by the
Exempt Salaried Employee to the extent permitted by law.     10.4   Applicable
Law. The Supplemental Severance Plan will be construed and administered in
accordance with New Jersey law without regard to conflict of laws.

9



--------------------------------------------------------------------------------



 



  10.5   Taxes. The Company will withhold from any payments made pursuant to the
Supplemental Severance Plan such amounts as may be required by federal, state,
or local law, as applicable.     10.6   Drafting Errors. If, due to errors in
drafting, any Supplemental Severance Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent, or as determined solely by Campbell Soup Company, the
provision will be considered ambiguous and will be interpreted by Campbell Soup
Company in a fashion consistent with its intent, as determined solely by
Campbell Soup Company. The Chief Executive Officer of Campbell Soup Company or
his delegate may amend the Supplemental Severance Plan retroactively to cure any
such ambiguity.     10.7   Excess Payments. If the Weekly Salary Rate, Years of
Service, or any other relevant fact relating to the determination of the
Supplemental Severance Plan benefit is found to have been misstated or mistaken
for any reason (fact or law), the Supplemental Severance Plan benefit payable
will be the Supplemental Severance Plan benefit that would have been provided on
the basis of the correct information. Any excess payments due to such
misstatement or mistake will be refunded to the Company or withheld by the
Company from any further amounts otherwise payable under the Supplemental
Severance Plan.     10.8   Impact on Other Benefits. Amounts paid under the
Supplemental Severance Plan will not be included in an Exempt Salaried
Employee’s compensation for purposes of calculating benefits under any other
plan, program, or arrangement sponsored by the Company, unless such plan,
program, or arrangement expressly provides that amounts paid under the
Supplemental Severance Plan will be included.     10.9   Usage of Terms and
Headings. Words in the masculine gender include the feminine, and vice versa,
unless qualified by the context. Words used in the singular include the plural,
and vice versa, unless qualified by the context. Any headings are included for
ease of reference only, and are not to be construed to alter the terms of the
Supplemental Severance Plan.     10.10   Effective Date. The Supplemental
Severance Plan is effective on January 1, 2006.

10